IN THE COURT OF APPEALS OF IOWA

                                   No. 19-2001
                               Filed July 21, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

HUBERT TODD, JR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, David P.

Odekirk, Judge.



      Hubert Todd Jr. appeals the denial of his application to modify sex offender

registration requirements.    WRIT SUSTAINED AND REMANDED WITH

DIRECTIONS.



      John G. Daufeldt of Daufeldt Law Firm, P.C., Conroy, for appellant.

      Thomas J. Miller, Attorney General, John R. Lundquist, Assistant Attorney

General, and Kyle Crocker, Student Legal Intern, for appellee.



      Heard by Doyle, P.J., and Mullins and May, JJ.
                                         2


MULLINS, Judge.

I.     Background

       In March 1998, sentence was imposed upon Todd’s conviction of third-

degree sexual abuse. He was sentenced to an indeterminate term of incarceration

not to exceed ten years and was ordered to register as a sex offender.1 The

sentencing order did not require that he participate in a sex offender treatment

program (SOTP). Todd’s sentence was discharged and he was released from

prison in October 2002.     The notice of release issued by the department of

corrections (DOC) also did not note a requirement that Todd complete a SOTP.

       In November 2018, Todd filed an application to modify sex offender registry

requirements, citing Iowa Code section 692A.128(6) (2018). The application noted

he was still required to register as a sex offender until 2023. It also asserted he

complied with the criteria for modification: (1) the date of his registry requirement

was more than five years prior,2 (2) he completed all SOTPs required of him, (3)

he was not incarcerated, and (4) he was not under the supervision of the judicial

district department of correctional services (DCS).           See Iowa Code §

692A.128(2)(a), (b), (d), (6). Todd requested the court to order the DOC to perform

a risk assessment. See id. § 692A.128(2)(c), (6).

       The DCS filed a risk assessment in October 2019. The assessment noted

Todd met the requirements for modification contained in Iowa Code section



1 Todd’s conviction and sentence were affirmed by the supreme court in 1999. The
supreme court’s opinion is included in our record on appeal, but it does not appear
to be available in legal research databases.
2 This durational requirement applies to tier two and three offenders; the durational

requirement for tier one offenders is two years. Iowa Code § 692A.128(2)(a).
                                         3


692A.128(2)(a), (c), and (d). As to the requirement contained in Iowa Code section

692A.128(2)(b)—that Todd “has successfully completed all [SOTP]s that have

been required”—neither the “Yes” or “No” boxes were marked by DCS. The

assessment noted:

      Internal Movement Classification documentation dated October 31,
      2001 state the following:
             It should be noted that the Iowa Board of Parole has
      recommended that inmate Todd participate in . . . the [SOTP].
      Inmate Todd has informed the committee on several occasions that
      he is appealing his case, and therefore not willing to participate in the
      [SOTP] . . . .
             ....
             Inmate Todd was informed on this date that the only
      recommendation this committee would support would be a
      transfer . . . to participate in the [SOTP]. Inmate Todd indicated that
      he is currently appealing his case and it is in court. He is not willing
      to accept responsibility for his offense and not considered a suitable
      candidate for treatment at this time.

Other documentation, dated June 5, 2002, provided: “Inmate Todd, on advice of

counsel, has maintained that he does not have a sexual problem and is unwilling

to participate in [SOTP], as his case is still in court.” The assessment noted Todd

was placed on probation in February 2004 for new, non-sex offenses, in relation

to which he participated in a dual diagnosed offender program from October 2005

to May 2006, completing all treatment requirements.          He also completed a

domestic violence program while in prison in 2016.

      After Todd reported to the probation office in February 2019 and requested

to initiate modification of his registry requirement, “DCS was unable to find

confirmation of him having formally completed treatment.” “It was suggested” by

DCS that Todd get an evaluation and complete treatment. Todd underwent an

evaluation, and “the evaluator noted that there was nothing indicated that would
                                         4


warrant the need for treatment specifically to address sexual deviancy.” The

assessment concluded on this point as follows: “Mr. Todd has not completed a

‘treatment program’ but has been assessed . . . to not need treatment specifically

focusing on his past sexually acting out behavior at this time.”

       The matter proceeded to hearing, at which Michael Schreck, the treatment

services manager for DCS, testified. As to the SOTP requirement contained in

section 692A.128(2)(b), based on the information he gathered, he decided to

“leave that up to the court’s discretion to determine” whether the requirement was

satisfied. At the conclusion of the hearing, Todd’s counsel argued being evaluated

with no ensuing recommendation for completion of a SOTP satisfied the statute.

The State argued the statute was not satisfied. The State alternatively argued the

court should, based on Todd’s criminal history, exercise its discretion under section

692A.128A(5) and (6) and deny modification. In its ensuing brief, the State argued

the DOC permissibly acted within its discretion in requiring Todd to participate in a

SOTP. Todd responded he was never required to participate in treatment. In its

ensuing order, the court concluded a SOTP had been required of Todd but not

completed.    So the court denied Todd’s modification application, and Todd

appealed.

       Following the filing of Todd’s notice of appeal, our supreme court, on its own

motion, directed Todd to file a statement addressing “whether he has a right of

appeal from the challenged order and/or whether review is by some other means”

and, if invoking appellate jurisdiction by some other means, file a statement in

support of such a request. In his ensuing statement, Todd argued the court’s order

denying his application amounted to a sentencing order so he was appealing as a
                                          5

matter of right. See Iowa Code § 814.6(1)(a). The State responded the application

amounted to a motion to correct an illegal sentence, the only avenues for appellate

jurisdiction of the same are discretionary review under section 814.6(2)(e) or

petition for writ of certiorari under Iowa Rule of Appellate Procedure 6.107(1)(a),

and Todd was not requesting either appropriate avenue. The supreme court

ordered

       the issue of whether the appellant has a right of appeal or whether
       review is by discretionary review or by writ of certiorari . . . shall be
       submitted with the appeal. The parties shall brief the issue regarding
       the proper form of review, in addition to any other issues the parties
       with to raise.

II.    Standard of Review

       “[A] ‘court has inherent power to determine whether it has jurisdiction over

the subject matter of the proceedings before it.’” State v. Propps, 897 N.W.2d 91,

97 (Iowa 2017) (citation omitted). “[I]f a case is initiated by a notice of appeal, but

another form of review is proper, we may choose to proceed as though the proper

form of review was requested by the defendant rather than dismiss the action.” Id.

       “Under Iowa Code section 692A.128 a district court may consider

modification of a sex offender's registry requirement when certain mandatory

criteria are met. Determining whether the mandatory criteria are met and any other

questions of interpretation of section 692A.128 are reviewed for correction of errors

at law.” Becher v. State, 957 N.W.2d 710, 714 (Iowa 2021); accord Fortune v.

State, 957 N.W.2d 696, 702–03 (Iowa 2021).
                                           6


III.   Analysis

       A.     Jurisdiction

       While the State has followed the supreme court’s direction to brief the issue

of jurisdiction on appeal, Todd has not.          Despite this failure, we have a

responsibility to police our jurisdiction. Bribriesco-Ledger v. Klipsch, 957 N.W.2d

646, 649 (2021). We proceed to the issue.

       First, we disagree with Todd’s assertion in his pre-submission filing that the

order denying his application is appealable as a matter of right as a final judgment

of sentence; the order was not a judgment, it was a decision denying the

application. See Propps, 897 N.W.2d at 96.3

       The State argues, while the code is unclear, the statute “contemplates that

section 692A.128 modification proceedings be filed and conducted independently

from an offender’s case of conviction” in “an original civil action.” But the State

recognizes the statute confers jurisdiction on the district court to consider

modification, and the issue of whether authority to consider the same lies in the

criminal or civil court was not raised below. See Van Sloun v. Agan Bros., Inc.,

778 N.W.2d 174, 183 (Iowa 2010) (“[A] court’s lack of authority to hear a particular

matter may be waived if it is not raised below, whereas an absence of subject

matter jurisdiction may be raised . . . at any time.”).4


3 Assuming the application was a motion to correct (really modify) a sentence, as
the State frames it, the proper procedure for invoking appellate jurisdiction to
challenge the same would have been through an application for discretionary
review or petition for writ of certiorari. Propps, 897 N.W.2d at 96–97. So the order
was not appealable as a matter of right.
4 Section 692A.128(1) simply requires applications for modification to be filed in

the district court, and the “provision grants the district court authority to modify
registration obligations if certain conditions are met.” State v. Iowa Dist. Ct., 843
                                          7


       In any event, the State goes on to concede, “because Todd’s claim is in

essence that the district court exceeded its jurisdiction or otherwise acted illegally

in denying his motion for modification,” he was allowed to commence an original

certiorari action in the supreme court, and we may choose to address his notice of

appeal as a petition for writ of certiorari. See Iowa Rs. App. P. 6.107(1)(a), .108;

Propps, 897 N.W.2d at 97. We agree. So we treat Todd’s notice of appeal and

brief as a petition for writ of certiorari, we grant the writ, and we proceed to the

merits. See Propps, 897 N.W.2d at 97.

       B.     Merits

       On appeal, Todd simply argues the court erred in concluding he failed to

complete a “required” SOTP. The claim is that the court committed legal error in

interpreting the statute. Among other criteria, in order for a sex offender to qualify

for modification of his or her registration requirement, “[t]he sex offender [must

have] completed all [SOTP]s that have been required.” Iowa Code § 692A.128(1),

(2)(b) (emphasis added).

       Here, Todd’s 1998 sentence required him to register as a sex offender, but

it did not require him to participate in a SOTP. Todd discharged his sentence and

was released from prison in 2002. The notice of release issued by the DOC also

did not note a requirement that Todd complete a SOTP.               The assessment




N.W.2d 76, 77 (Iowa 2014). While the issue of whether authority to consider
modification lies in the criminal court or civil court has been waived by the State, it
appears other applicants have pursued modification by initiating an original civil
action, see, e.g., Becher, 957 N.W.2d at 712; Fortune, 957 N.W.2d at 700, while
other applications have been filed and heard in the underlying criminal proceeding.
See, e.g., Iowa Dist. Ct., 843 N.W.2d at 78–79; State v. Wallace, No. 15-1448,
2016 WL 6636681, at *1–2 (Iowa Ct. App. Nov. 9, 2016).
                                          8


completed in conjunction with Todd’s modification proceeding only disclosed he

was variously “recommended” to participate in a treatment program prior to his

discharge and release. Similarly in 2019, DCS merely “suggested” that Todd

undergo a sex offender treatment evaluation and treatment. Todd underwent an

evaluation but was assessed to not need treatment.

       To determine whether Todd qualifies for modification, we find it necessary

to engage in statutory interpretation. “We start with the often-repeated goal of

statutory interpretation which is to discover the true intention of the legislature.”

Gardin v. Long Beach Mortg. Co., 661 N.W.2d 193, 197 (Iowa 2003). The “first

step in ascertaining the true intention of the legislature is to look to the statute’s

language.” Id. “If the statute is unambiguous, we look no further than the statute’s

express language.” Kay-Decker v. Iowa State Bd. of Tax Review, 857 N.W.2d

216, 223 (Iowa 2014) (quoting Rolfe State Bank v. Gunderson, 794 N.W.2d 561,

564 (Iowa 2011)). “If, however, the statute is ambiguous, we inquire further to

determine the legislature’s intent in promulgating the statute.” Id. “A statute is

ambiguous when reasonable minds could disagree as to its meaning.” Naumann

v. Iowa Prop. Assessment Appeal Bd., 791 N.W.2d 258, 261 (Iowa 2010).

       The State invites us to go beyond the plain language of the statute, noting

that “the purpose of Iowa Code chapter 692A is clear: ‘to require registration of sex

offenders and thereby protect society from those who because of probation,

parole, or other release are given access to members of the public.’” But we find

the relevant and operative language of the statute—“required”— to be clear and

unambiguous, so “we look no further than the statute’s express language.” Kay-

Decker, 857 N.W.2d at 223 (quoting Gunderson, 794 N.W.2d at 564).
                                         9


       The State goes on to argue: “Substantial evidence in the record did support

the district court’s findings that the [DOC] in fact required Todd to complete

[treatment] and that to date, Todd has repeatedly refused to participate in that and

any other sex offender treatment programming.” The State highlights Schreck’s

testimony that, based on his assessment of the reports noted in his assessment,

the DOC required Todd to complete a SOTP. But the highlighted reports only note

completion of a SOTP was merely “recommended.” At the hearing on Todd’s

application, during the State’s cross-examination of Schreck, the following

exchange occurred:

               Q: On or about March 11th of 1998 he was ordered to serve
       a ten-year prison term? A: That’s correct.
               Q: And he was ordered to complete sex offender treatment.
       Is that a yes? A: Yes, it is, based on that report. Yes, that’s what it
       says.
               Q: And in your report it looks like there’s a number of times
       where the [DOC] tries to engage Mr. Todd in completion of that
       requirement.
               [objection by defense, which was overruled.]
               Q: Mr. Schreck, it looks like, at least in your report, you
       document a number of instances where Mr. Todd is offered these
       services and he refuses, correct? A: That’s correct. I was provided
       access to the prison records and these are reflections of those
       records.
               Q: And at least in these reflection of the records, there’s two
       or three instances where the [DOC] tries to engage him in those
       services? A: That’s based on the information, that’s correct.
               Q: And he continually refuses to comply? A: In the incidents
       that are cited, Mr. Todd refused each time.

(Emphasis added.) In oral argument, the State argued Schreck’s reference to a

report was to a phantom order for SOTP in Todd’s prison file, which is not part of

the record. We disagree with that interpretation of the testimony. Our review

discloses Schreck’s reference to a report was to his assessment, not some rogue

order as the State suggests. This is further illuminated by the fact that the State
                                        10


went on to question Schreck about his report and the various times Todd was

engaged about participating in SOTP. So a review of the assessment discloses

Schreck’s affirmative answer when questioned whether Todd was “required” to

complete SOTP was an incorrect mischaracterization of the contents of the

assessment.     As noted, the assessment only disclosed Todd was merely

“recommended” and “suggested” to complete SOTP.            We reject the State’s

characterization of the evidence.

      So the question before us is whether the terms “recommend” or “suggest”

have the same plain meaning as “require.” We summarily answer that question in

the negative.   Compare Recommend, Merriam-Webster, https://www.merriam-

webster.com/dictionary/recommend (“To suggest an act or course of action.”

(emphasis added)), and Suggest, Merriam-Webster, https://www.merriam-

webster.com/dictionary/suggest (“To mention or imply as a possibility.”), with

Require, Merriam-Webster, https://www.merriam-webster.com/dictionary/require

(“To demand as necessary or essential.”). Nor did the DCS’s post-discharge

“suggestion” that Todd complete treatment amount to a requirement. The record

before us does not show the DOC documented a requirement Todd undergo a

SOTP.

      At the end of the day, there is not substantial evidence Todd was ever

“required” to complete any sex offender treatment programming. Because no such

programming was required section 692A.128(2)(b) was satisfied,5 and the district


5 We are troubled that the parties neither briefed nor raised at oral arguments the
issue of legal authority for the State’s position that Todd could be required to
complete a SOTP. If his sentence was classified as a “Category ‘A’ sentence” at
the time he served his sentence, he could have earned a reduction of sentence if
                                         11


court erred in denying Todd’s application for modification for want of satisfaction

of that criteria based on a mere recommendation he complete a SOTP.6

IV.    Conclusion

       We sustain the writ of certiorari, and we remand the matter to the district

court to exercise its discretion under section 692A.128(5) and (6) in determining

whether to grant modification.      See Becher, 957 N.W.2d at 714 (noting a

discretionary decision on whether to grant modification follows a determination that

the criteria for modification are met); Fortune, 957 N.W.2d at 703 (same).



he participated satisfactorily in a SOTP. Iowa Code § 903A.2(1)(a)(4) (1998). The
board of parole recommended he complete a SOTP, which we believe would have
made him eligible for parole earlier. Todd did not complete a SOTP and was not
granted parole, but he served his sentence and was discharged by the DOC. Thus,
the authority of the board of parole and DOC expired as to his sex offense. At the
time of his discharge in 2002, Todd was, however, required to comply with sex
offender registry requirements and subsequent changes in registry requirements.
See generally id. § 692A.2.
       In 2005, the legislature adopted Iowa Code section 903B.1, which required
a special sentence, including conditions of parole and compliance with rules. 2005
Iowa Acts, ch. 158, § 39. Section 903B.1 does not apply to Todd because it was
adopted after he was sentenced and had, in fact, discharged his sentence. In
2009, the legislature later amended Iowa Code chapter 692A and added section
692A.128, as set forth in this opinion. 2009 Iowa Acts ch. 119, § 28. The interplay
between section 903B.1 and section 692A.128 provides statutory authority for
requiring a SOTP for post-incarcerated sex offenders as a precondition to seeking
modification of sex offender registry requirements. Because he had discharged
his sentence prior to passage of section 903B.1, and that section does not apply
to Todd, we find no such statutory or regulatory authority for the DOC or anyone
else to require Todd complete a SOTP after he discharged his sentence in 2002.
The section 692A.128(2)(b) provision that the offender must have completed all
SOTPs “that have been required” cannot apply to Todd because (1) any authority
the DOC or BOP had to require him to complete SOTP had expired, and (2) he is
not subject to section 903B.1 parole requirements. From and after the passage of
section 692A.128, there has been no legal authority for anyone to “require” Todd
to complete SOTP.
6 The criteria contained in section 692A.128(2)(a) and (d) are clearly satisfied. The

requirement contained in section 692A.128(2)(e) does not apply. As to the
requirement contained in section 692A.128(2)(c), the court specifically found the
risk assessment classified Todd as being at a low risk to reoffend.
                                 12


WRIT SUSTAINED AND REMANDED WITH DIRECTIONS.

Doyle, P.J., concurs; May, J., dissents.
                                         13


MAY, Judge (dissenting).

       The question here is whether the district court erred in determining Hubert

Todd had been required to complete a sex-offender treatment program (SOTP).

We review this factual determination “for substantial evidence.” State v. Wallace,

No. 15-1448, 2016 WL 6636681, at *2 (Iowa Ct. App. Nov. 9, 2016) (concluding

we review “the underlying fact findings for substantial evidence”). “Substantial

evidence review is a deferential standard of review; the question is not whether the

evidence supports a different finding but whether the evidence supports the finding

actually made.” State v. Smith, 926 N.W.2d 760, 762 (Iowa 2019). Here, the First

Judicial District Department of Correctional Services treatment services manager

Mike Schreck testified without objection that Todd had been ordered to complete

SOTP.    In my view, this sworn testimony constitutes substantial evidence to

support the district court’s finding that Todd had been required to complete SOTP.

Accordingly, I would affirm. I respectfully dissent.